DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined and rejected.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over BAALU et al. (U.S. PGPub 2017/0150289) in view of AHUJA et al. (U.S. PGPub 2014/0195594).
As per claims 1, 13 and 20
A server system comprising: at least one processor configured to: receive a set of client audio parameters from a client computing device (BAALU, see fig. 7, fig. 8 para 0040, The CAS 502 access a unique identification that may be contained in the request associated with the audio device 1004. The CAS 502 then acquires an environment 
determine a set of audio tuning parameters based on the set of client audio parameters; execute a server-side rendered application program for the client computing device (BAALU, see fig. 7, fig. 8 para 0037The different environments typically have different acoustic characteristics, by knowing the operating environment, the audio content may be "tuned" at the CAS 502 in the cloud network 518, additional servers dedicated to tuning and/or transcoding original audio content may be present in the cloud network 518 and have similar hardware and operating systems as the CAS 502 and further distribute processing in the cloud network. Such "tuning" may consist of applying predetermined sound field filters to the original audio content); 
render a stream of visual data for the server-side rendered application program based on a stream of user input received from the client computing device ;render a stream of audio for the server-side rendered application program based on the set of audio tuning parameters (BAALU, see fig. 7, fig. 8 and 9, para 0037 and 0039 different environments typically have different acoustic characteristics, by knowing the operating environment, the audio content may be "tuned" at the CAS 502 in the cloud network 518, additional servers dedicated to tuning and/or transcoding original audio content may be present in the cloud network 518 and have similar hardware and operating systems as the CAS 502 and further distribute processing in the cloud network. Such 
and send the stream of visual data and the stream of audio to the client computing device (BAALU, see fig. 10 and 11,  0041 and 0042 CAS 502 then directs the downloading of the processed audio content 1014. The processed audio content may reside on the CAS 502 or in other implementations may reside on a server located in the cloud network 518 that is directed to download (or stream) the processed audio content to the audio device, as shown in fig. 11, the cloud based audio rendering approach implemented on an AVR 302 of FIG. 3).
BALLU fails to exclusively teach render a stream of visual data for the server-side rendered application program based on a stream of user input received from the client computing device and send the visual data to the client computing device; 
In a similar field of endeavor AHUJA teaches render a stream of visual data for the server-side rendered application program based on a stream of user input received from the client computing device and send the visual data to the client computing device (AHUJA see para 0091 and 0092, cloud-based server 980 provide video, audio, and other data related to the application to the display 650, the audio player 652, and the controller 654 and the cloud-based server 980 may play back media and/or execute games that require stronger processing than the display 650, the audio player 652, and the controller 654 is able to provide, the cloud-based server 980 may decode a high-resolution movie that is unable to be processed by the display 650, the audio player 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the code provisioning system of BAALU with the teaching of AHUJA as doing so would provide an efficient method for distributed processing, rendering, and displaying of content of a specific content type by processing the original content by a server based on client request, client processing power and user input received on the client and sending the processed content with audio video to the client to be decoded and consumed (AHUJA see para 0006, 0007 and 0091).

As per claims 2 and 14 
BAALU in view of AHUJA teaches the server system of claim 1, wherein the server system further comprises a server-side dedicated audio processor configured to render the stream of audio for the server-side rendered application program based on the set of audio tuning parameters (BALLU see para 0031 original audio content is processed according to this attribute to meet the channel requirements of the device in the cloud network, at the CAS 502).

As per claim 3 


As per claims 4 and 15 
BAALU in view of AHUJA teaches the server system of claim 1, wherein to determine the set of audio tuning parameters, the at least one processor is further configured to: send the set of client audio parameters to a third-party audio server; and receive the set of audio tuning parameters from the third-party audio server, the set of audio tuning parameters being determined based on the set of client audio parameters (BALLU see para 0035 device profile 702 may exist on a server in a database within the cloud network 518 that is accessed by the CAS 502. The file may be generated for a type of audio device, such as all SANSA E200 PMPs and accessed by an "equipment identifier" attribute or parameter 712).

As per claim 5 


As per claims 6
BAALU in view of AHUJA teaches the server system of claim 1, wherein the set of client audio parameters includes a hardware identifier for the client computing device (BALLU see para 0035 file may be generated for a type of audio device, such as all SANSA E200 PMPs and accessed by an "equipment identifier" attribute or parameter 712. In other implementations, a unique device identifier may be associated with the 

As per claims 7 and 17 
BAALU in view of AHUJA teaches the server system of claim 1, wherein the set of client audio parameters includes a hardware identifier for a sound output device communicatively coupled to the client computing device (BALLU see para 0021, 0041 the profiles and content being acquired, the CAS 502 directs the processing of the original audio data for the identified device and environment 1012, the processing may involve transcoding of the file format and encoding for more or less speakers, converting from a first audio encoding format to a second audio encoding format).

As per claims 8 and 18 
BAALU in view of AHUJA teaches the server system of claim 7, wherein the sound output device is selected from the group consisting of a headphone device, an earbud device, a speaker device, and a home theater sound system (BALLU see para 0021 digital signal processor (DSP) 208 that may also be coupled with memory 204. DSP 208 may also be connected to a speaker 210 and headphone jack 110, the processor 202 may optionally have a Bluetooth transceiver 212 for communicating with Bluetooth enabled devices, such as speakers, headsets, and receivers.. car AVR and home AVR).

BAALU in view of AHUJA teaches the server system of claim 1, wherein the set of client audio parameters includes a characteristic of the sound output device selected from the group consisting of a geometry, a frequency response, a sensitivity, and an impedance (BALLU see para 0037 and 0038 environment attributes 802 are used to identify the type of environment that the audio device is being used. The "operating environment" attribute or parameter 804 may indicate the type of room or surroundings that the audio device is present in, such as large hall, concert hall, stadium, car, environment attribute 802 may be a "noise profile" attribute or parameter 808. The noise profile attribute or parameter 808 identifies the noise characteristics of the location of the audio device, large halls may have echoes, stadiums are open environments and spectators).   

As per claims 10
BAALU in view of AHUJA teaches the server system of claim 1, wherein the set of client audio parameters includes a user audio setting selected by a user of the client computing device (BALLU see para 0039, FIG. 9 is a diagram of a user interface 900 that may generate the device profile 702 and environment profile 802 in accordance with one example of an implementation of the invention, user interface 900 may be displayed on a PMP 102 and enable the user to select and/or set the different attributes and parameters).  

As per claims 11
BAALU in view of AHUJA teaches the server system of claim 1, wherein the set of client audio parameters includes an indication of whether a sound output device is currently communicatively coupled to the client computing device (BALLU see para 0031 parameter is "number of audio channels" 704 that represents the number of audible channels or speakers available on the device. For a PMP it may be the number of channels of the headset if speakers are unavailable and traditionally 2 channel)

As per claims 12 and 16
BAALU in view of AHUJA teaches the server system of claim 1, wherein the at least one processor is configured to communicate with a client application executed by a processor Page 31of the client computing device, the client application being configured to cause the processor to: detect a sound output device communicatively coupled to the client computing device; determine the set of client audio parameters for a user of the client computing device; send the set of client audio parameters to the server system (BALLU see para 0040 and 0042 as shown fig. 11 cloud based audio rendering approach implemented on an audio device, such as PMP 102 of FIG. 1 and AVR 302 of FIG. 3, audio device, such as AVR 302 generates a device profile 702 having a unique identification associated with the audio device 1102. In the current implementation, the AVR 302 may generate the device profile 702 by accessing a previously stored device 
send the stream of user input for the server-side rendered application program to the server system (BALLU see para 0039 as shown in fig. 9 is a diagram of a user interface 900 that may generate the device profile 702 and environment profile 802 in accordance with one example of an implementation of the invention. The user interface 900 may be displayed on a PMP 102 and enable the user to select and/or set the different attributes and parameters);
receive the stream of visual data and the stream of audio for the server-side rendered application program from the server system; present the stream of visual data via a display of the client computing device; and playout the stream of audio via the sound output device (AHUJA see para 0091 and 0092, cloud-based server 980 provide video, audio, and other data related to the application to the display 650, the audio player 652, and the controller 654 and the cloud-based server 980 may play back media and/or execute games that require stronger processing than the display 650, the audio player 652, and the controller 654 is able to provide, the cloud-based server 980 may decode a high-resolution movie that is unable to be processed by the display 650, the audio player 652, and the controller 654 by itself, and then send video and audio related to the movie to the display 650 and the audio player 652).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2018/0151187 which teaches a method for audio signal processing based on the characteristics of the audio output device of a remote client;
U.S. PGPub 2017/0185371 which describes an automatic method for audio playback version section based on the number of channels on the playback device;
U.S. PGPub 2014/0226713 which describes a method for selecting a content encoding format based on feedback data;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675.   The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SANJOY ROY/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457